Citation Nr: 0214788	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  92-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1973 to June 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California; jurisdiction over the 
veteran's claims files has since been transferred to the 
Boston, Massachusetts RO.  In September 1995, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's September 1993 decision that denied reopening of 
the veteran's claim of entitlement to service connection for 
PTSD.  When the case was most recently before the Board in 
November 1998, it was remanded for further development.  The 
case was returned to the Board in September 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  In a final decision dated in December 1989, the Board 
denied entitlement to service connection for PTSD.

3.  The evidence received subsequent to the December 1989 
Board decision does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant of the evidence previously of record or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

No new and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

Factual Background

The veteran served in the United States Navy from September 
1973 to June 1975.  Service records reflect receipt of a 
National Defense Service Medal and indicate that the 
veteran's military occupational specialty was radio operator.  
He served six months and 21 days overseas.  He was discharged 
from service under honorable conditions.  Service records 
reflect evaluation of the veteran for administrative 
discharge and include note of multiple non-judicial and other 
punishments for offenses to include an unauthorized absence.  
Mental status examination conducted in January 1975 revealed 
no evidence of hallucinations, delusions, paranoia, confusion 
or any neurotic or psychotic character disorder.  The in-
service diagnoses were immature personality, faulty judgment 
and an inability to control temper while under the influence 
of alcohol.  On the report of examination at discharge in 
May 1975 the veteran's psychiatric status was marked as 
normal.  Service medical records are negative for a diagnosis 
of PTSD.

A review of the claims files reflects the veteran's pursuit 
of claims for educational benefits and compensation benefits 
based on alcohol use.  VA and private medical records dated 
in the 1980s (prior to 1988) reflect treatment and evaluation 
for alcoholism and for orthopedic complaints, without the 
veteran's report of in-service traumatic events resulting in 
psychiatric symptomatology.

In August 1988, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
reported he had been stationed in the Philippines on the USS 
Albert David in 1974.  He indicated knowledge of several 
fatal guerrilla attacks against American military personnel 
in Subic Bay in 1974.  He recounted one instance personal to 
him, stating that while he was on port call in Subic Bay he 
went on liberty, approximately August 2, with several 
shipmates.  He stated that he became separated from his 
shipmates and after encountering a Philippine national found 
himself at knifepoint in the woods.  He related that after he 
escaped he was accosted by an individual claiming to be a 
policeman.  He stated that he was threatened with a gun held 
directly in his face and that shots were fired in close 
proximity to his person before being returned to Marine 
guards on base.  The veteran also claimed that his ship was 
undermanned during service, causing sleep difficulties.  He 
indicated that the pressure of his military duties and the 
incident in the Philippines had an impact on him.  He 
reported he began to use alcohol more frequently.  He also 
reported that a post-service traumatic incident set off a lot 
of his past, service problems.  He reported insomnia, alcohol 
use to provide courage, sudden flashbacks of incidents in the 
Philippines, difficulties getting closer to people, 
difficulty controlling rage, a startle response and an 
inability to deal with stress.  

VA outpatient records dated in September 1988 note the 
veteran's report of traumatic incidents in the Philippines in 
1974 while in the service.  The veteran reported that he went 
to the home of a prostitute, was robbed, and after having 
fled to the jungle he was accosted by a person claiming to be 
a policeman.  The veteran indicated he was pursued with a 
gun, with the gun being pushed into his face, and that shots 
were fired near his person before he was retrieved by the 
military police and returned to the base.  The diagnosis in 
the September and October 1988 records is PTSD.

The veteran appeared for a VA examination in February 1989.  
The veteran related his in-service experience of being robbed 
and then accosted at gunpoint.  The diagnosis was PTSD 
related to the traumatic stress or of an imminent near-death 
experience in the Philippines.  The examiner noted that the 
results of psychologic testing should be interpreted with 
caution as the findings were somewhat tentative, but fit a 
common profile for veterans with PTSD.

In December 1989, the Board denied entitlement to service 
connection for PTSD.  The Board considered service medical 
records, the veteran's statements, VA outpatient records, to 
include those dated through 1988, and the report of VA 
examination conducted in February 1989.  The Board determined 
that the record did not contain persuasive evidence of a 
valid stressor to support a diagnosis of PTSD.  That decision 
became final.

In a statement received in March 1990, the veteran pointed to 
service records of an Article 15 for being off military 
property after the midnight curfew sometime in August 1974.  
He also cited to other documented incidents in the 
Philippines as proof of the danger to United States personnel 
stationed there.  

VA outpatient records dated in October 1990 indicate that the 
veteran was assaulted, receiving a blow to the head.  Other 
VA records dated in 1990 and 1991 show treatment and 
evaluation for physical problems and for alcohol use.  

In a statement received in April 1991, the veteran reiterated 
his account of the in-service incident, his symptoms 
beginning in service and continuing thereafter, and the fact 
that medical records contain diagnoses of PTSD.  

The veteran submitted photocopies of newspaper articles 
annotated with the dates April 14, 1974; July 6, 1974; and 
July 7, 1974.  Such articles pertain to the killing of 
American soldiers in the Philippines.  

The claims files also reflects receipt of VA medical records 
from 1990 to 1997.  Such include diagnoses of PTSD offered by 
VA medical professionals after consideration of the veteran's 
reported stressful experiences in Vietnam.  

In May 2001, the RO received military personnel records 
pertinent to the veteran.  Such reflect the veteran's service 
aboard the USS Albert David.  He reported for duty in April 
1974.  On June 6, 1974, he resisted being lawfully 
apprehended and was restricted to the ship for 10 days.  He 
failed to obey a lawful order on August 2, 1974, and was 
restricted to the ship for 18 days.  Entries dated 
September 10 and September 30, 1974, note non-judicial 
punishments for disrespectful behavior and a breach of the 
peace.  The veteran was restricted to the ship for periods of 
10 and 20 days, respectfully.  He was on one day of liberty 
effective December 3, 1974, and was determined absent 
December 4, 1974.  He surrendered on his ship on 
January 5, 1975.  At the time the veteran's absence 
commenced, his ship was located in San Diego, California.  On 
February 21, 1975, the veteran was delivered to the ship and 
confined to 45 days hard labor, the sentence of a Special 
Court Martial proceeding.  

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  For the purpose of this 
decision, the Board will assume that the liberalizing 
provisions of the VCAA, including the notice and duty to 
assist provisions, are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

In any case, the record reflects that in the statement of the 
case and supplements thereto, the veteran has been notified 
as to the reason his claim to reopen was denied, the type of 
evidence needed to support his claim to reopen and of the 
laws and regulations governing entitlement to service 
connection for PTSD (to include the relevant regulatory 
revisions), finality and the reopening of claims.  
Specifically, by letters dated in March and September 1996, 
the veteran was requested to submit medical evidence 
probative of his claim or to provide the appropriate 
identifying information and release for VA to obtain 
additional relevant medical records.  Also, in a letter dated 
in January 2001, the veteran was informed that VA has 
requested records of VA treatment as well as service 
personnel records.  In this letter the RO also informed the 
veteran of the assistance that it would provide in obtaining 
evidence and information in support of the claim and of the 
information needed from him to enable the RO to obtain 
evidence and information in support of his claim.  The RO 
requested the veteran to provide further information 
regarding his claimed stressor.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with the Board remand requests in 1996 and 
1998, additional VA outpatient records and service personnel 
records have been associated with the claims files.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The veteran has not 
identified additional evidence or information that could be 
obtained to support the reopening of his claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.

Analysis

In its December 1989 decision the Board denied service 
connection for PTSD.  The Board's denial was not based on the 
absence of a diagnosis, but rather on the basis that there 
was no corroborated stressor to support a diagnosis of PTSD.  
The evidence received since the Board's decision consists of 
service personnel records, copies of newspaper articles, 
statements from the veteran, and further, more contemporary 
records of VA treatment and evaluation.

In his statements, the veteran has merely reiterated 
previously considered contentions relevant to the stressful 
events to which he attributes the development of PTSD.  The 
Board's December 1989 decision specifically considered the 
veteran's report of having been robbed by Philippine 
nationals and then accosted by an individual claiming to be a 
policeman.  The veteran's general account of stressful in-
service job duties was also of record at the time of that 
Board decision.  Therefore, the veteran's additional 
statements merely restating such assertions are not new.  
Moreover, the veteran is not a combat veteran and is not 
claiming stressors related to combat service.  Thus, as set 
out in 38 C.F.R. § 3.304(f) and governing case law, there 
must be corroborating evidence of his claimed in-service 
stressors.  The veteran's own statements are not themselves 
sufficient to corroborate the claimed incidents. 

The Board has considered newspaper articles submitted by the 
veteran and acknowledges that such are new.  The submitted 
articles speak to other incidents of attacks on service 
personnel in the Philippines of which the veteran knew about.  
His service history shows that he would not have been present 
for the April 1974 incident and he himself does not claim 
personal involvement in that incident or the July incident.  
In addition the veteran does not claim and the medical 
evidence does not indicate that the stressor giving rise to 
PTSD was the general knowledge and/or fear of attacks on 
servicemen in the Philippines.  Rather, he cites such 
incidents as examples of the potential danger to himself and 
other servicemen who served in the Philippines and argues 
such should be sufficient to corroborate his account of the 
robbery and attack he experienced in or around August 1974.  
The newspaper articles are, however, negative for any 
indication that the incident specifically claimed by the 
veteran and noted by medical personnel to have caused his 
PTSD actually occurred.  As such these newspaper articles are 
not so significant that they must be considered in connection 
with the instant claim.

The service personnel records associated with the claims 
files include some that are neither duplicative nor 
cumulative.  The new personnel records are not material, 
however, since such fail to demonstrate the veteran's 
participation in or presence at the claimed in-service 
stressful incident.  The veteran has argued that his service 
personnel records show he was missing from his ship in August 
1974 and that such corroborates his account of having been 
out in the woods past curfew one night that month, at which 
time he claims he was the subject of a robbery and then an 
assault by someone claiming to be a policeman.  A review of 
the personnel records shows that on August 2 the veteran 
failed to obey a lawful order and was thus confined to the 
ship for a several weeks thereafter.  There is no mention of 
his having missed curfew at that time and no note of any 
complained-of robbery or assault.  Overall service personnel 
records show that frequent disciplinary actions confined the 
veteran to the ship on multiple occasions and that at the 
beginning of his prolonged absence without leave from 
December 1974 to January 1975 his ship was in fact stationed 
in California, not in the Philippines.  The cited records as 
well as the remainder of personnel records associated with 
the claims files fail to document or otherwise support the 
occurrence of the incident claimed by the veteran.  As such, 
service personnel records fail to corroborate the veteran's 
account of in-service stressful experiences and are not 
material.

The Board notes that the veteran has not submitted any lay 
statements or other documentation tending to support his 
claim of having been a victim of robbery by a Philippine 
national or having been accosted by a man claiming to be a 
policeman in or around August 1974.  

The Board notes that additional reports of VA treatment and 
evaluation added to the record since the final Board decision 
are not relevant to PTSD or are merely cumulative of prior VA 
evidence showing a diagnosis of PTSD based solely on the 
veteran's history of in-service events.  The record 
considered by the Board in December 1989 already included 
diagnoses of PTSD.  None of the additional medical evidence 
attributes PTSD to a fear of personal harm based on the 
knowledge of other incidents in the Philippines or based on 
any job stress due to the veteran's ship being undermanned.  
Rather, the additional diagnoses of PTSD contained in the 
record are attributed to the specific account of an in-
service robbery and attack as previously reported by the 
veteran.  The Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  The 
Board is specifically not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992). 

The Board recognizes the veteran's argument relevant to the 
weight afforded to VA and other medical statements in the 
claims files.  In particular the veteran has raised a 
question as to whether VA has fairly considered statements 
and opinions offered by his treating physician.  In that 
regard the Board notes that the Court has consistently 
declined to adopt a rule that accords greater weight to the 
opinions of treating physicians.  Chisem v. Brown, 
8 Vet. App. 374 (1995).  In any event, as noted above, a 
physician's statement cannot serve as corroborating evidence 
of a stressor.  The Court has also held that a physician's 
statement is not new and material evidence when based on a 
veteran's previously rejected recitation of history and not 
on an independent review of the records, and particularly 
true where, as here, there is no indication that the opinion 
was formed on a basis separate from the recited history and 
the physician never reviewed the service medical records or 
other relevant document which would enable formation of an 
opinion based on independent grounds.  Blackburn v. Brown, 8 
Vet. App. 97, 103 (1995) (citing Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Knightly v. Brown, 6 Vet. App. 2220, 205-06 
(1993); and Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  
As such, the additional medical reports are not material.  

In sum, the evidence received subsequent to the December 1989 
Board decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; or is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  

ORDER

The Board having determined that new and material evidence 
not been presented, reopening of the claim of entitlement to 
service connection for PTSD is denied.



		
	Shane A Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

